Jordan, Judge.
This is an appeal from the judgment of the trial court of May 5, 1966, continuing in effect until further order of court a stay in proceedings previously granted by order of August 25, 1965, upon application of the defendant under the Soldiers and Sailors Civil Relief Act (50 USCA, § 521). Held:
The record in this case discloses that the original stay was granted upon the verified application of the defendant showing among other things that he was a member of the United States Army stationed in Korea, that he could not obtain leave to attend court, and that his presence was essential to a proper defense to this action in tort arising out of an automobile collision to which there were no eyewitnesses other than the parties and to which action the defendant claimed a good defense; and there being no evidence produced on the subsequent hearing to show any change in circumstances of the defendant, it cannot be said that the trial court abused its discretion in continuing the stay until further order of court even though the original application contained the statement that the defendant “expects to be available in March, 1966 to defend this case.” Cox v. Yates, 96 Ga. App. 466 (100 SE2d 649); Parker v. Parker, 207 Ga. 588 (2) (63 SE2d 366); Gates v. Gates, 197 Ga. 11 (2) (28 SE2d 108); Boone v. Lightner, 319 U. S. 561 (63 SC 1223, 87 LE 1587).

Judgment affirmed.


Bell, P. J., and Eberhardt, J., concur.